NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD ALLEN REYNOLDS,                          No.    15-35347

                Plaintiff-Appellant,            D.C. No. 3:13-cv-06062-BHS

 v.
                                                MEMORANDUM*
LEWIS COUNTY, WASHINGTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted September 1, 2017**
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and FOOTE,*** District
Judge.

      Ronald Reynolds appeals from a district court order granting summary

judgment in favor of Defendant-Appellees, Lewis County and Lewis County


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
Coroner, Warren McLeod. We review de novo a district court’s grant of summary

judgment. Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir. 1999) (citing

Covey v. Hollydale Mobilehome Estates, 116 F.3d 830, 834 (9th Cir. 1997)). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Reynolds filed suit under 42 U.S.C. § 1983 and state law for claims arising

out of an inquest conducted by the Coroner into the death of Reynolds’s wife. An

inquest jury determined that the cause of death was homicide and that Reynolds

was one of the persons responsible. The Coroner issued an arrest warrant for

Reynolds, though the County Prosecutor declined to bring charges. Reynolds

contends that both the County and the Coroner violated his Fourth and Fourteenth

Amendment rights during this process.

      The Coroner is entitled to qualified immunity as Reynolds has not shown a

violation of his constitutional rights. See Pearson v. Callahan, 555 U.S. 223, 232

(2009). The Coroner had jurisdiction and authority to conduct the inquest, and he

did not abuse his discretion in doing so. Wash. Rev. Code § 36.24.020 (2011).

Therefore, the arrest that followed, which was mandated by statute, was supported

by probable cause and did not violate Reynolds’s Fourth Amendment rights. See

Wash. Rev. Code § 36.24.100 (2011). Similarly, Reynolds has not shown a

violation of his Fourteenth Amendment rights. Reynolds claims that he was

deprived of his property interest in his continued employment with the school


                                         2                                  15-35347
district, but has offered no evidence that his employment was the sort of public

employment in which he had a constitutionally protected property interest, and no

evidence that he did not resign voluntarily. See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 538 (1985). As to any substantive due process claim,

Reynolds’s assertion that his arrest was unlawful is properly analyzed under the

Fourth Amendment, and, for the reasons announced above, the claim is without

merit. See Fontana v. Haskin, 262 F.3d 871, 881-82 (9th Cir. 2001). Additionally,

no conduct of the Coroner meets the high standard of a substantive due process

violation. See Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006) (citing Cnty.

of Sacramento v. Lewis, 523 U.S. 833, 845–49 (1998)) (noting that a substantive

due process violation involves action that shocks the conscience).

      Reynolds also appeals the district court’s dismissal of his three state law

claims against the Coroner for abuse of process, unlawful arrest, and libel. All of

Reynolds’s state law claims stem from the Coroner’s inquest proceeding, which is

a mechanism for determining the cause and manner of death. Therefore, pursuant

to Washington state law, the Coroner is immune from liability for Reynolds’s state

law claims. Wash. Rev. Code § 68.50.015 (2011).

      Finally, summary judgment was proper as to Reynolds’s claims against the

County under Monell v. Department of Social Services of the City of New York,

436 U.S. 658 (1978), because a municipality cannot be held liable when there is no


                                          3                                   15-35347
underlying constitutional violation. Villegas v. Gilroy Garlic Festival Ass’n, 541
F.3d 950, 957 (9th Cir. 2008).

      AFFIRMED.




                                         4                                   15-35347